
	
		II
		112th CONGRESS
		2d Session
		S. 3350
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2012
			Mr. Franken (for himself
			 and Mr. Blumenthal) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To make improvements to the Fair Debt Collection
		  Practices Act, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the End Debt Collector Abuse Act of
			 2012.
		2.Enhanced
			 validation notices
			(a)In
			 generalSection 809(a) of the
			 Fair Debt Collection Practices Act (15 U.S.C. 1692g(a)) is amended—
				(1)in paragraph (4),
			 by striking and at the end; and
				(2)by striking
			 paragraph (5) and inserting the following:
					
						(5)the date of the
				last payment made by or on behalf of the consumer on the subject debt and the
				amount of the debt at that time;
						(6)the name and
				address of the last person to extend credit with respect to the debt;
						(7)an itemization of
				the principal, fees, interest, and any other charges that make up the debt,
				including any other charges added after the date of the last payment made by or
				on behalf of the consumer on the subject debt;
						(8)a description of
				the rights of the consumer—
							(A)to request that
				the debt collector cease communication with the consumer under section 805(c);
				and
							(B)to have
				collection efforts stopped under subsection (b); and
							(9)the name and
				contact information of the person responsible for handling complaints on behalf
				of the debt
				collector.
						.
				(b)Effective
			 dateThis section and the amendments made by this section shall
			 become effective 1 year after the date of enactment of this Act.
			3.Medical debt
			 provisions
			(a)FindingsSection
			 802 of the Fair Debt Collection Practices Act (15 U.S.C. 1692) is
			 amended—
				(1)by redesignating
			 subsection (e) as subsection (f); and
				(2)by inserting
			 after subsection (d) the following:
					
						(e)Medical debt is
				unique among types of consumer debt in that—
							(1)with very few
				exceptions, consumers seek out health care services out of medical need, not
				choice;
							(2)consumers
				typically do not know the cost of health care services in advance and are not
				in a position to negotiate a lower price; and
							(3)overly aggressive
				medical debt collection can discourage consumers from seeking needed healthcare
				services, with dire financial, physical and public health consequences for
				themselves and their
				communities.
							.
				(b)Prohibiting
			 medical facility contactsSection 806 of the Fair Debt Collection
			 Practices Act (15 U.S.C. 1692d) is amended by adding at the end the
			 following:
				
					(7)Communicating or
				attempting to communicate with a consumer in connection with the collection of
				any debt in a hospital emergency department, labor and delivery department, or
				any department where critical care medical services are provided, such as the
				intensive care unit. Nothing in this paragraph prohibits a health care provider
				from providing information to a consumer about a debt in response to a direct
				request from the consumer or discussing a debt at the time the consumer is
				discharged.
					.
			(c)Actions
			 constituting unfair medical debt collection practicesSection 808
			 of the Fair Debt Collection Practices Act (15 U.S.C. 1692f) is amended by
			 adding at the end the following:
				
					(9)Withholding
				emergency medical services, taking action to delay such services, threatening
				to withhold such services, or giving the impression that such services will be
				withheld until a debt is paid.
					(10)Using protected
				health information, as defined in regulations promulgated pursuant to section
				264(c) of the Health Insurance Portability and Accountability Act of 1996 (42
				U.S.C. 1320d–2 note), except to the extent as is absolutely necessary to
				provide adequate information to
				consumers.
					.
			(d)Treatment of
			 medical debtThe Fair Debt Collection Practices Act (15 U.S.C.
			 1692a et seq.) is amended by adding at the end the following new
			 section:
				
					820.Treatment of
				medical debt
						(a)In
				generalSections 806, 807
				(other than paragraph (11)), 808, 811, and 813, shall apply to the collection
				of a medical debt, whether or not the debt is being collected directly by the
				creditor or on behalf of the creditor by a third party, and regardless of
				whether such debt is current or past due.
						(b)Availability of
				informationAny person attempting to collect a medical debt
				shall—
							(1)in the initial
				written communication to the consumer—
								(A)prominently
				disclose the availability of any charity care coverage (or the equivalent
				thereof), financial assistance, discounts based on income eligibility, or
				public or private insurance coverage that may assist in the payment of all or
				part of the debt; and
								(B)provide the
				consumer with information regarding how to apply for such programs; and
								(2)in the initial
				oral communication to the consumer—
								(A)orally disclose
				the availability of any charity care coverage (or the equivalent thereof),
				financial assistance, discounts based on income eligibility, or public or
				private insurance coverage that may assist in the payment of all or part of the
				debt; and
								(B)provide the
				consumer with information regarding how to apply for such programs.
								(c)DefinitionFor
				purposes of this section, the term medical debt means debt arising
				from the receipt of medical services, products, or
				devices.
						.
			4.Dispute
			 investigations and verificationSection 809(b) of the Fair Debt Collection
			 Practices Act (15 U.S.C. 1692g(b)) is amended—
			(1)by inserting after (b) the
			 following: “Disputed
			 debts.—
				
					(1)In
				general
					;
				and
			(2)by striking
			 Collection activities and inserting the following:
				
					(2)Reasonable
				investigation and verification requiredUpon receipt of a
				notification under paragraph (1) that a debt is disputed by the consumer, the
				debt collector shall undertake a thorough investigation of the substance of the
				dispute, and shall timely provide to the consumer specific responsive
				information and verification of the disputed debt.
					(3)Collection
				activitiesCollection
				activities
					.
			5.Award of
			 damages
			(a)Additional
			 damages indexed for inflation
				(1)In
			 generalSection 813 of the
			 Fair Debt Collection Practices Act (15 U.S.C. 1692k) is amended by adding at
			 the end the following:
					
						(f)Adjustment for
				inflation
							(1)Initial
				adjustmentNot later than 90 days after the date of the enactment
				of this subsection, the Bureau shall provide a percentage increase (rounded to
				the nearest multiple of $100 or $1,000, as applicable) in the amounts set forth
				in such section equal to the percentage by which—
								(A)the Consumer
				Price Index for All Urban Consumers (all items, United States city average) for
				the 12-month period ending on the June 30 preceding the date on which the
				percentage increase is provided, exceeds
								(B)the Consumer
				Price Index for the 12-month period preceding January 1, 1978.
								(2)Annual
				adjustmentsWith respect to any fiscal year beginning after the
				date of the increase provided under paragraph (1), the Bureau shall provide a
				percentage increase (rounded to the nearest multiple of $100 or $1,000, as
				applicable) in the amounts set forth in this section equal to the percentage by
				which—
								(A)the Consumer
				Price Index for All Urban Consumers (all items, United States city average) for
				the 12-month period ending on the June 30 preceding the beginning of the fiscal
				year for which the increase is made, exceeds
								(B)the Consumer
				Price Index for the 12-month period preceding the 12-month period described in
				subparagraph
				(A).
								.
				(2)ApplicabilityThe
			 increases made under section 813(f) of the Fair Debt Collection Practices Act,
			 as added by paragraph (1) of this subsection, shall apply with respect to
			 failures to comply with a provision of such Act (15 U.S.C. 1601 et seq.)
			 occurring on or after the date of enactment of this Act.
				(b)Injunctive
			 reliefSection 813(d) of the Fair Debt Collection Practices Act
			 (15 U.S.C. 1692k(d)) is amended by adding at the end the following: In a
			 civil action alleging a violation of this title, the court may award
			 appropriate relief, including injunctive relief..
			6.Warrant for
			 arrest as unfair debt collection practice
			(a)In
			 generalSection 808 of the
			 Fair Debt Collection Practices Act (15 U.S.C. 1692f) is amended by adding at
			 the end the following:
				
					(11)A request by a
				debt collector to a court or any law enforcement agency for the issuance of a
				warrant for the arrest of a debtor or any other similar request that a debt
				collector knows or should know would lead to the issuance of an arrest warrant,
				in relation to collection of a
				debt.
					.
			(b)ConstructionParagraph
			 (11) of section 808 of the Fair Debt Collection Practices Act, as added by
			 subsection (a), shall not be construed to limit the inherent authority of a
			 court to hold a debtor in civil contempt, nor to limit the ability of a debt
			 collector to seek a writ of execution or similar remedy to take possession of
			 property in order to satisfy a valid judgment of debt.
			
